     Case 5:18-cv-00544-GW-ADS Document 19 Filed 07/08/20 Page 1 of 1 Page ID #:107



 1                                                                        JS-6
 2

 3

 4

 5

 6

 7

8                              UNITED STATES DISTRICT COURT

 9                            CENTRAL DISTRICT OF CALIFORNIA

10

11    FEDERICO SANCHEZ,                           Case No. 5:18-0544 GW (ADS)

12                               Plaintiff,

13                               v.               JUDGMENT

14    STAN SNIFF, et al.,

15                               Defendants.

16

17          Pursuant to the Court’s Order Dismissing Action for Failure to Prosecute and

18    Comply with Court Orders IT IS HEREBY ADJUDGED that the above-captioned case is

19    dismissed pursuant to Federal Rule of Civil Procedure 41(b).

20

21    DATED: July 8, 2020                      _____________________________
                                               THE HONORABLE GEORGE H. WU
22                                             United States District Judge

23

24
